Per Curiam.

This court has stated in Zangerle v. Court of Common Pleas (1943), 141 Ohio St. 70, that “[c]ourts of general jurisdiction * * * possess all powers necessary to secure and safeguard the free and untrammeled exercise of their judicial functions and cannot be directed, controlled or impeded therein by other branches of the government.” See, also, State, ex rel. Foster, v. Bd. of County Commrs. (1968), 16 Ohio St. 2d 89. In addition, in State, ex rel. Edwards, v. Murray (1976), 48 Ohio St. 2d 303, this court *71stated, at page 304, that “[t]here is no question that the administration of justice by the judicial branch of the government may not be impeded by the other branches of government in the exercise of its powers or that it is the duty of county commissioners to appropriate funds necessary to facilitate the administration of justice by the Court of Common Pleas and its subdivisions.”
The amount requested by relators not being unreasonable, the funds necessary to comply with this request being in the treasury of Clark County, and relators having no plain and adequate remedy in the ordinary course of the law, the writ of mandamus is allowed.

Writ allowed.

O’Neill, C. J., Celebbezze, W. Bbown, P. Beown, Sweeney and Lochee, JJ., concur.
Heebeet, J., dissents.